18-51045-KMS Dkt 24 Filed 04/04/19 Entered 04/04/19 15:56:43 Page 1 of 8




/s/ Elizabeth Crowell Price, MSB #103676 4/4/2019
Attorney for US Bank Trust National Association, as Trustee of the Tiki Series III Trust
18-51045-KMS Dkt 24 Filed 04/04/19 Entered 04/04/19 15:56:43 Page 2 of 8
18-51045-KMS Dkt 24 Filed 04/04/19 Entered 04/04/19 15:56:43 Page 3 of 8
18-51045-KMS Dkt 24 Filed 04/04/19 Entered 04/04/19 15:56:43 Page 4 of 8
18-51045-KMS Dkt 24 Filed 04/04/19 Entered 04/04/19 15:56:43 Page 5 of 8
18-51045-KMS Dkt 24 Filed 04/04/19 Entered 04/04/19 15:56:43 Page 6 of 8
18-51045-KMS Dkt 24 Filed 04/04/19 Entered 04/04/19 15:56:43 Page 7 of 8
18-51045-KMS Dkt 24 Filed 04/04/19 Entered 04/04/19 15:56:43 Page 8 of 8
